Per Curiam.

We affirm the judgment of the court of appeals for the following reasons. First, Tucker did not attach commitment papers pertinent to his claim challenging the APA’s parole revocation. State ex rel. Brantley v. Ghee (1997), 80 Ohio St.3d 287, 288, 685 N.E.2d 1243, 1244. Second, “ ‘[a]s long as an unreasonable delay has not occurred, the remedy for noncompliance with the Morrissey parole-revocation due process requirements is a new hearing, not outright release from prison.’ ” State ex rel. Carrion v. Ohio Adult Parole Auth. (1998), 80 Ohio St.3d 637, 638, 687 N.E.2d 759, 760, quoting State ex rel. Jackson v. McFaul *424(1995), 73 Ohio St.3d 185, 188, 652 N.E.2d 746, 749. Here, as in Cardón, the petitioner did not allege any unreasonable delay.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.